Order issued October 612. , 2012




                                              In The
                                  Tratrt of Appeats
                         ffiftt! Elistrirt of . rxas at Dallas
                                       No. 05-12-00130-CV


                                   TECORE, INC., Appellant
                                                V.
                      AIRWALK COMMUNICATIONS, INC., Appellee


                                            ORDER

       We GRANT appellee's October 9, 2012 second unopposed motion for an extension of time

to file a brief. Appellee shall file its brief on or before November 19, 2012. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.